 In the Matter of READING TRANSPORTATION COMPANYandAMALGA-MATED ASSOCIATION OF STREET, ELECTRIC RAILWAY, AND MOTORCOACHEMPLOYESOF AMERICACase No. R-869.-Decided December 1, 1938Motor Bus and Freight Transportation Industry-Investigation of Represen-tatives: Contract no Bar:controversy concerning representation of employees:not precluded by contract terminable on 30 days' notice and in some materialrespects recognizing one union as representative of membersonly-Unit Ap-propriate for Collective Bargaining:wage differentials ; skill ; interchangeablejob rights ; history of collective bargaining with employer ; where other consid-erations determinative of appropriate unit are evenly balanced, decisive factor isthe desire of employees involved ; determination whether motor bus driversconstitute a separate bargaining unit dependent upon results of ballot ofbus drivers for bus drivers' union or industrial union ; motor bus drivers toinclude temporary motor bus drivers on "extra board" and "combination board" ;no unit to be found appropriate if motor bus drivers choose industrial union-Election OrderedMr. Jack Davis,for the Board.Mr. H. Merle Mulloy,of Philadelphia, Pa., for the Company.Mr. Robert C. Duffy,of Philadelphia, Pa., andMr. James Powers,of Port Carbon, Pa., for the B. R. T.Mr. Charlton Ogburn,byMr. Arthur E. Reyman,of New YorkCity, for the Amalgamated.Mr. Ivar Peterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASERailway, and Motor Coach Employes of America, herein called theAmalgamated, filed with the Regional Director for the Fourth Region(Philadelphia,Pennsylvania) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Reading Transportation Company, Philadelphia, Pennsyl-vania, herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-10 N. L.R. B., No. 2.15 16NATIONAL LABOR RELATIONS BOARDtional Labor Relations Act, 49 Stat. 449, herein called the Act.OnMay 24, 1938, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.iOn June 8, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the Amal-gamated, and upon the Brotherhood of Railroad Trainmen, hereincalled the B. R. T., a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the no-tice, a hearing was held on June 29 and 30,1938, at Philadelphia,Pennsylvania, before Herbert A. Lien, the Trial Examiner dulydesignated by the Board.The Board, the Company,,the Amalga-mated, and the B. R. T. were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objec-tions to the admission of evidence.He also denied a motion of theCompany to dismiss the proceeding for want of jurisdiction of theBoard over the subject matter.The Board has reviewed these rulingsand herebyaffirmsthe same.,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYReading Transportation Company, a Pennsylvania corporation,with its principal place of business in Philadelphia, Pennsylvania, isengaged in the business of transporting passengers and property.The entire capital stock of the Company is owned by Reading Com-pany, a carrier by railroad subject to the Interstate Commerce Act.The Company is licensed to do interstate commerce business by theInterstate Commerce Commission.The Company maintains and operates regular interstate and intra-statemotor bus lines for the transportation for hire of passengersand their baggage, newspapers, mail, and occasional emergencyexpress.It also operates a regular interstate and intrastate truckservice for the transport of miscellaneous freight and express.Underjoint tariff arrangements with Reading Company, the Company car-ries passengers and the mentioned property by motor bus over regu-larmotor bus routes between Harrisburg, Pennsylvania, and NewYork City; between Philadelphia, Pennsylvania, and New York DECISIONS AND ORDERS17City; as well as between cities and towns in Pennsylvania. Intra-statemotor bus service is maintained by the Company as a directtrain substitution service for Reading Company within Pennsylvania.The truck service operated by the Company is carried on by wayof motor transport between Philadelphia, Pennsylvania, and SouthBound Brook, New Jersey; as well as between points in Pennsylvaniaand in New Jersey.During the year 1937 motor busses of the Company traveled1,869,009miles and transported 958,864 passengers.Approximately25 per cent of these passengers were transported beyond the bordersof the State of Pennsylvania into other States.The gross operatingrevenues of Reading Transportation Company in 1937 were $559,009,divided about equally between motor bus and truck service.For the pay-roll period ending June 15, 1938. the Company em-ployed 43 motor bus drivers, 46 truck drivers, 19 truck helpers, 13platformmen,2 callers,and 6 checkers.We find that Reading Transportation Company is engaged intraffic, commerce,and transportation among the several States andthat the employees of the Company are directly engaged in suchtraffic, commerce, and transportation.H. THE ORGANIZATIONS INVOLVEDAmalgamated Association of Street,Electric Railway, and MotorCoach Employes of America,is a labor organization affiliated withtheAmerican Federation of Labor, admitting to its membershipemployees of motor bus companies.Amalgamated Association ofStreet,Electric Railway, and Motor Coach Employes of America,Local Division 1184, herein called Local Division 1184, is a branchof the Amalgamated,admitting to membership motor bus driversemployed by the Company.Brotherhood of Railroad Trainmen is a labor organization,unaffil-iated with any other labor organization,admitting to its membershipbus, truck and motor coach employees.III.THE QUESTION CONCERNING REPRESENTATIONIn June 1934, after negotiations begun in 1933, an agreement,styled and denominated "Agreement between Reading Transporta-tion Co. and Bus Drivers,Truck Drivers and Helpers, and StationaryTruck Forces," was entered into by the Company and the B. R. T.This agreement made provision for wages,hours, andother workingconditions of motor bus drivers, truck drivers, helpers,platform-men, checkers,callers, and packers employed by the Company, andfurther provided that, "All differences between this Company andits employes as to rates of pay, working conditions,etc., if handledby Committee will be handled by the duly authorized Committee 18NATIONAL LABOR RELATIONS BOARDof the B. of R. T." IWith regard to seniority between personsemployed on the motor bus lines, that is, in passenger service asit at times is called, and those employed in truck or freight service,the agreement provided that, "Men in Passenger service cannot bidor claim in Freight service as long as there is a junior man in Pas-senger service.Men in Freight service cannot bid or claim inPassenger service as long as there is a junior man in Freight service.In the event there are no junior men in the service in which theyare engaged they can then claim or bid in the other service."Byits terms the agreement was effective for 1 year from June 1, 1934,and thereafter until the giving of thirty (30) days' written noticeby either party to the other to change or terminate it in whole orin part.By a notice posted by the Company, dated March 11, 1937, thefollowing changes in the agreement, "agreed upon by the employesand presented by their duly authorized Committee" with "the con-currence of the Management," were made effective as of January 11,1937.Both motor bus and truck employees were divided into groupsdependent upon in what territorial zone, fixed for such purpose,they were assigned work.The seniority provision above was modi-fied to provide that an employee in either passenger or freight serv-ice could not bid or claim in the other service so long as there wasa junior man employed in the same service in the zone in whichsuch employee was himself assigned. It was further provided that,"An employe in either Passenger or Freight Service displaced byclaim in the zone where he is assigned, may claim a junior manin the same class of service in any other zone, or, upon becomingthe junior man in his home zone in the class of service to which heisassigned,may exercise his full seniority in his home zone foreither Passenger or Freight position held by a junior employe."Effective as of November 15, 1937, a supplemental agreement wasentered into by the same parties providing, among other things,that, "An employe to be governed by all of the rules must be a mem-ber of the Brotherhood of Railroad Trainmen in good standing.Those employes not members in good standing of the Brotherhoodof Railroad Trainmen will not be subject to or benefited by [theseniority provisions of the 1934 agreement, as revised], but willremain junior to those employes who are members in good standingof the Brotherhood of Railroad Trainmen." 2 It further providedthat employees who were not members in good standing of the)1The agreement defines the term "employe"to include"all bus drivers, truck drivers,helpers, platformmen, checkers,callers and packers "2We do not here pass upon the validity of such a provision under the Act, even assum-ing the B R T. then represented a majority of the employeesCfMatterofNationalElectricProducts CorporationandUnited Electrical and RadioWorkersofAmerica,Local No.609,3 N. L R. B.475, 486,footnote 10 DECISIONS AND ORDERS19B. R. T.were not entitled to representation by or appealthroughthe B.taken by the Company, involving discipline,furloughs,lay-offs, andcertain other conditions of employment.On January 6, 1938, theCompany issued the following interpretation of the seniority pro-visions of the supplemental agreement of 1937:"A Senior man ineither class of service cannot be displaced by a Junior man underany conditions,except that in the event that his job is abolishedor he is claimed off his job by a Senior man he cannot then claima job held by a Junior man who is a'member of the Brotherhood ofRailroad Trainmen;nor can he be the successful bidder when a jobisposted,regardless of his seniority,if a Junior employee who isamember of the Brotherhood of Railroad Trainmen also bids onthe job."Immediately after the supplemental agreement above referred tobecame operative,38 employees,34 of whom were motor bus opera-tors, presented to the Company their signed, written objections to itsterms and requested that the supplemental agreement be canceled.These employees asserted that at the time the supplemental agree-ment was executed,the B.R. T. did not represent a majority of theemployees of the Company. The request was denied on the groundthat the 38 employees did not represent a majority of the totalnumber of employees in motor bus and truck service. In February1938, 25 motor bus drivers formed Local Division 1184 of the Amal-gamated and were granted a charter.On or about March 21, 1938,theAmalgamated presented to the Company cards signed by amajority of the motor bus drivers,authorizing the Amalgamated toact as their bargaining representative,and requested that the Amal-gamated be recognized as the exclusive representative of all motorbus drivers for the purposes of collective bargaining.The Com-pany refused to recognize the Amalgamated on the ground thatitwas bound by its contract with the B. R. T., for the term thereof,to recognize that organization,and its Committee, as the exclusivebargaining agent of all employees,including motor bus.drivers.While theagreement of 1934 does not expressly provide that theCompany undertakes to recognize the B. R. T. as the sole bargain-ing representative of all employees therein referred to, the Com-pany contends,nevertheless,that such is the intent and true mean-ing thereof,and that, accordingly,the contract precludes there herearising any question concerning the representation of its motor busdrivers.However, the supplemental agreement hereinbefore men-tioned, which is a part of the 1934 agreement,effectively limits therepresentation of employees by the B. R. T., in so far as disciplinarymatters, furloughs, lay-offs, and certain other conditions of employ-ment are concerned to employees who are members in good stand- 20NATIONAL LABOR RELATIONS BOARDing of the B. R. T. Thus, employees who are not members of theB. R. T. are not represented by it in regard to disciplinary' matters,furloughs, lay-offs, and certain other conditions of employment.As has been stated above, the agreement is one terminable byeither party upon thirty (30) days' notice. In previous cases wehave held that where such fact appears the contract is no bar to adetermination of the question concerning representation.:,Moreover,it is evident that the 1934 agreement, which, as interpreted by theCompany, accorded recognition to the B. R. T. as the sole bargain-ing representative of all the employees therein enumerated, includingmotor bus drivers, has been altered in material respects by the sup-plemental agreement of 1937 in that only B. R. T. members, underthe last-mentioned agreement, are entitled to that full representationin collective bargaining which the Act contemplates. In substance,the' agreement of 1934 has become one in which the B. R. T. isrecognized as bargaining representative for its members only.4 Inthese circumstances, we are, unable to conclude that the agreementof 1934, as supplemented by the supplemental agreement of 1937,has resolved or determined any question concerning representationof motor bus drivers.We conclude that the contract is not a barto an investigation and determination of the question concerning rep-resentation of motor bus drivers which here has arisen.We find that a question has arisen concerning representation ofemployees of the Company.We further find that this question, oc-curring in connection with the operations of the Company describedin Section I above, tends to lead to labor disputes burdening andobstructing interstate traffic, commerce, and transportation and thefree flow of such traffic, commerce, and transportation.IV. THE APPROPRIATE UNITFor present purposes employees of the Company may be dividedinto two main classifications : motor bus drivers and other employees,namely, truck drivers, helpers, and stationary truck forces.The Amalgamated contends that motor bus drivers form an ap-propriate unit by themselves, that their interests as employees differfrom those in truck service. In support of this contention, witnessesfor the Amalgamated stated, and the evidence tends to establish, thatthe qualifications, duties, and method of payment of motor busdrivers differ materially from those of truck drivers, the largest sin-gle class of employees among those outside motor bus drivers, and8Matter ofPressed Steel Car Company,Inc.andSteelWorkers OrganizingCommittee,7 N. L. R. B 1099;Matter of Utica Knitting ConipanyandAmerican Federationof Labor,Local 81500,8 N L R B. 7834CfMatter of D,aniond Iron WoiksandUnited ElectricalRadioMaclaineWorkers ofAmerica, Local 1140, 6 NL. R. B. 94;Matter of UnitCastCotporationandSteelWorkersOrganizing Committee, 7 NL R B 129. DECISIONS AND ORDERS21the ones whose work most closely approximates that of the motor busdrivers.The qualifications for employment as motor bus driversare higher, and it was admitted by Moyer, superintendent of the Com-pany, and the record shows, that whereas some truck drivers wouldnot be allowed to operate motor busses, no motor bus driver would bedeemed unqualified to operate a motor truck.Motor bus drivers,unlike truck drivers, operate on definite schedules ; they also havegreater responsibility since they carry passengers rathar than freight.Motor bus drivers are paid on an hourly or mileage basis, whicheveris the greater; truck drivers are paid on an hourly basis.The B. R. T. and the Company contend that motor bus drivers donot constitute a separate bargaining unit but are appropriately apart of the larger unit as provided for in the contract of June 1934,and consisting of motor bus drivers, truck drivers, helpers, and sta-tionary truck forces.While conceding that the qualifications for thetwo types of service are somewhat different, these parties urged thatin the main the qualifications and duties, especially as they concernmotor bus drivers and truck drivers, are similar, and that this hasled to a mutuality of interest among all the employees as to workingconditions.Under the existing arrangements motor bus drivers andtruck drivers enjoy interchangeable job rights which, the Companyand the B. R. T. contend, would be jeopardized if motor bus driversbecame a separate unit.In view of the conflicting claims and evidence concerning the ap-propriate bargaining unit, it appears that motor bus.drivers can beconsidered either as a separate unit as claimed by the Amalgamated,or as part of a larger unit composed of motor bus drivers, truck driv-ers and, helpers, and stationary truck forces, as claimed by the B. R. T.and the Company. The differentiation in qualifications, duties, andpay of motor bus drivers from other employees supports the conten-tion-of the Amalgamated.On the other hand, the similarity in gen-eral qualifications between motor bus drivers and truck drivers, theinterchangeable job rights enjoyed by each group, and the history ofcollective bargaining with the Company, point to the feasibility of thelatter approach.Under somewhat similar circumstances we held in?flatter of Pennsylvania Greyhound Lines et al.,5that the decisive fac-tor in determining the appropriate bargaining unit was the desire ofthe men themselves.However, as stated in Section V below, the desire of the men can-not be conclusively established from the record.Therefore, we shalldirect an election to be held among the motor bus drivers employedby the Company, to determine whether they wish to be represented bythe Amalgamated or the B. R. T.Upon the results of this electionEMatter of PennsylvaniaGreyhound Lines et al.and,The Brotherhood of RailroadTrainmen,3 N. L. R B 622.147841-39-vol 10-3 22NATIONAL,LABOR RELATIONS BOARDwill depend in part the determination of the appropriate unit forpurposes of collective bargaining.If a majority 6 of the motor 'busdrivers choose the Amalgamated, then motor bus drivers will con-stitute a single appropriate bargaining unit ; if they choose the B.R. T. they will have indicated that they do not prefer such a unit.However, in view of the absence of a petition by the B. R. T. re-questing a certification of representatives of employees in the unitit here claims to be appropriate, and the want of a question concern-ing the representation of employees other than motor bus drivers, itwill not be necessary, if a majority of the motor bus drivers choosethe B. R. T., to determine that any unit is appropriate or whetherthe B. R. T. has been designated by a majority of the employees ina unit.?The Company, in addition to its employment of full-time motorbus drivers, maintains two reserve "boards" available for temporaryservice as drivers of motor busses.The so-called "extra board" con-sists of three men regularly employed as truck drivers who act astemporary motor bus drivers during emergency periods.These threeare employed in such work for an average of about 6 days permonth.During periods of increase in the Company's motor busbusiness, such as in May and June, they operate motor busses as muchas 14 days per month. The second reserve "board," termed the"combination board," consists of six or seven truck drivers.Theyare used as temporary motor bus drivers after the roster of the "extraboard" has been exhausted. It does not appear how frequently em-ployees on the "combination board" operate motor busses as tem-porary drivers.The Amalgamated contends that since the rightsof combination men to motor bus jobs arise out of the contract ofJune 1934 as revised, which is not recognized by the petitioner, coln-bination men should not be included in the unit composed of motor-bus drivers which the Amalgamated proposes.The Amalgamateddid not clarify its position with regard to the three truck driverson the "extra board."It is clear that the exigencies of operation require that the Com-pany regularly maintain additional personnel for service as tem-- porary motor bus drivers. It follows, therefore, that the employeeswho are employed as temporary motor bus drivers have an interestin the terms and conditions of employment applicable to motor busdrivers.For this reason we shall consider employees on the "extraboard" and the "combination board" as motor bus drivers for thepurposes of the election which we shall order.UBy "majority" is meant majority under the principles laid down by the Board in itsprevious decisions.7SeeMatter of Pacific Greyhound LinesandBhotherhood of Locomotive Firemen andEnginemen,4 N. LR B. 520. DECISIONS AND ORDERS23V.THE DETERMINATION OF RErRESENTATIVESAt the hearing, the Amalgamated introduced in evidence cards,signed by 32 motor bus drivers authorizing the Amalgamated to actas their representative for purposes of collective bargaining.Thesecards were signed between March 19 and 21, 1938.However, therewere also introduced in evidence statements signed between May 6and June 28, 1938, by 24 motor bus drivers and 7 truck employeeswhich authorized the B. R. T. to act as their representative.Theseven truck employees appear to be those on the combination board.From the Company's pay roll for the period ending April 15,1938, it appears that 43 employees are classified as motor bus drivers.Of these, 32 signed Amalgamated cards in March, and 24 signedB. R. T. authorizations in May and June. Comparison of the nameson the Amalgamated cards and the B. R. T. authorizations with thepay-roll sheets for the period ending April 15, 1938, reveals the fol-lowing results : Of the 43 motor bus drivers, 18 signed Amalgamatedcards only, 10 signed B. R. T. authorizations only. 14 signed both,and 1 signed neither.We are not satisfied upon the record that the motor bus driverswho signed B. R. T. authorizations thereby withdrew their desig-nation of the Amalgamated. In order to insure to the employees thefull benefit of their right to self-organization and collective bargain-ing and otherwise to effectuate the policies of the Act, we concludethat the question concerning the representation of the employees ofthe Company which has arisen can best be resolved by an election bysecret ballot, to be held on the terms set out in Section IV above.At the hearing, the Amalgamated suggested that eligibility to votebe determined by the pay-roll period including April 4, 1938, thedate of the filing of the petition. Since no serious objection was,raised to this proposed date by any of the parties, and since aninspection of the pay-roll sheets for the periods ending November 15,1937, and June 15, 1938, reveals that there occurs little fluctuationin the number and turn-over of employees employed as motor busdrivers, we will direct that employees of the Company employed asmotor bus drivers, and those on the "extra board" and the "com-bination board," during the pay-roll period including April 4, 1938,excepting those who have since quit or been discharged for cause,shall be eligible to participate in the election.We further will direct the election to be held under the direc-tion and supervision of the Regional Director for the Fourth Region,who shall determine in his discretion the exact times, places, andprocedure for giving notice of the election and for balloting.Wehereby expressly authorize the use of the United States mail forsuch purposes and, the use of agents, if feasible, to journey through 24NATIONAL LABOR RELATIONS BOARDthe Company's various territorial divisions to conduct balloting atappropriate places; collecting the votes in sealed envelopes for deliv-ery to the Regional Director.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of employees of Reading Transportation Company, Phila-delphia, Pennsylvania, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) -of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and. Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Reading Transportation Company, Philadelphia, Pennsylvania,an election by secret ballot shall be conducted within thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among employees of said Company employed as motor bus drivers,including those persons employed on the "extra board" and the -"combination board," during the pay-roll period including April 4,1938, who have not since quit or been discharged for cause, to deter-mine whether they desire to be represented by Amalgamated Asso-ciation of Street, Electric Railway, and Motor Coach Employes ofAmerica or Brotherhood of Railroad Trainmen, for the purposesof collective bargaining.MR. EDWIN S. SMITH, dissenting :The history of collective bargaining between the Company andtheB. R. T., extending over a period of more than 4 years, formotor bus drivers, truck drivers and helpers, and stationary truckforces, as a single unit, points to the propriety of a determinationthat motor bus drivers should not be severed from the group ofemployees covered by the 1934 contract, as revised., For more than3 years, motor bus drivers, for all that appears' in the record, weresatisfied with the representation of the B. R. T. In fact, there is DECISIONS AND ORDERS25evidence that a committee of motor bus drivers actively sought rep-resentation by the B. R. T. It was not until after the supplementalagreement of 1937 was executed, that the Amalgamated appearedupon the scene and began organizing motor bus drivers. I do notbelieve that a disinclination on the part'of a substantial numberof motor bus drivers to become members of the B. R. T., in the lightof the past bargaining history, justifies a decision separating motorbus drivers from the other employees:In a number of dissents I have pointed to the superiority of abroad unit, from the point of view of the generality of employees,to achieve the purposes of collective bargaining contemplated by theAct.When such a unit has constituted the framework and basis ofcollective bargaining for a number of years, I should be more thanusually opposed to splitting off from it a particular group in theabsence of any showing that the interests of this group have beenpersistently disregarded in collective bargaining.The record in thiscase shows no such abuse of the interests of the bus drivers.the ground that the unit claimed is inappropriate. '